FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


MARIA RODRIGUEZ TORNES, AKA              No. 19-71104
Maria Rodriquez-Tornes,
                        Petitioner,      Agency No.
                                        A088-669-863
                v.

MERRICK B. GARLAND, Attorney              OPINION
General,
                    Respondent.


       On Petition for Review of an Order of the
           Board of Immigration Appeals

        Argued and Submitted February 3, 2021
                 Seattle, Washington

                  Filed April 5, 2021

 Before: Susan P. Graber, M. Margaret McKeown, and
           Richard A. Paez, Circuit Judges.

               Opinion by Judge Graber;
              Concurrence by Judge Paez
2               ROGRIGUEZ TORNES V. GARLAND

                            SUMMARY*


                            Immigration

    The panel granted Maria Rodriguez Tornes’s petition for
review of the Board of Immigration Appeals’ decision
reversing an immigration judge’s grant of asylum and
withholding of removal, and remanded, holding that the
evidence compelled the conclusion that Rodriguez established
a nexus between her mistreatment in Mexico and her feminist
political opinion.

    The panel noted that under the Attorney General’s recent
decision in Matter of A-B-, 28 I. & N. Dec. 199 (A.G. 2021)
(“Matter of A-B- II”), in order to establish the requisite nexus
for asylum relief, a protected ground (1) must be a but-for
cause of the wrongdoer’s act; and (2) must play more than a
minor role—in other words, it cannot be incidental or
tangential to another reason for the act. The panel explained
that this standard was substantively indistinguishable from
this circuit’s precedent. The panel wrote that the fact that an
unprotected ground, such as a personal dispute, also
constitutes a central reason for persecution does not bar
asylum. Rather, if a retributory motive exists alongside a
protected motive, an applicant need show only that a
protected ground is “one central reason” for his or her
persecution.

   Observing that this court has held repeatedly that political
opinions encompass more than electoral politics or formal

    *
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
              ROGRIGUEZ TORNES V. GARLAND                     3

political ideology or action, the panel wrote that it had little
doubt that feminism qualifies as a political opinion within the
meaning of the relevant statutes. The panel concluded that
Rodriguez’s testimony concerning equality between the
sexes, her work habits, and her insistence on autonomy
compelled the conclusion that she has a feminist political
opinion. The panel also held that the record compelled the
conclusion that Rodriguez’s political opinion was at least one
central reason for her past persecution. The panel explained
that some of the worst acts of violence came immediately
after Rodriguez asserted her rights as a woman, and that the
fact that some incidents of abuse may also have reflected a
dysfunctional relationship was beside the point, as Rodriguez
did not need to show that her political opinion—rather than
interpersonal dynamics—played the sole or predominant role
in her abuse. By demonstrating that her political opinion was
“one central reason” for her persecution, the panel concluded
that Rodriguez likewise established that her political opinion
was “a reason” for her persecution for purposes of
withholding of removal.

    Because in granting relief under the Convention Against
Torture the agency necessarily determined that Rodriguez
carried her burden to prove the other elements of her claims
for asylum and withholding of removal, the panel concluded
that Rodriguez’s petition presented a recognized exception to
the ordinary remand rule under I.N.S. v. Ventura, 537 U.S. 12
(2002) (per curiam). The panel explained that because the
agency concluded that Rodriguez met the higher burden of
establishing that she is likely to be tortured, she necessarily
met the lower burdens for asylum and withholding relief of
establishing that she has a well-founded fear, or clear
probability, of persecution. Similarly, because the Board
determined that the Mexican government would acquiesce to
4            ROGRIGUEZ TORNES V. GARLAND

Rodriguez’s torture, the panel concluded that the Board had
necessarily decided that the Mexican government would be
unwilling or unable to protect Rodriguez from future
persecution. The panel also concluded that because the Board
determined that it would be unreasonable for Rodriguez to
relocate within Mexico to avoid future torture, she likewise
could not relocate to avoid future persecution.

    The panel held that Rodriguez was thus eligible for
asylum and entitled to withholding of removal, and it
remanded for the Attorney General to exercise his discretion
whether to grant Rodriguez asylum, and if asylum is not
granted, to grant withholding of removal.

    Concurring, Judge Paez wrote that in addition to ignoring
evidence that Rodriguez was targeted on account of her
feminist political opinion, the Board also ignored extensive
record evidence from a leading authority on domestic
violence that directly rejected the Board’s premise that
domestic violence is presumed to be motivated by nothing
more than the private dynamics of a “personal relationship.”


                        COUNSEL

Elaine J. Goldenberg (argued), Munger Tolles & Olson LLP,
Washington, D.C.; Sara A. McDermott, Munger Tolles &
Olson LLP, Los Angeles, California; Richard Caldarone,
Julie Carpenter, and Rachel Sheridan, Tahirih Justice Center,
Falls Church, Virginia; for Petitioner.

Timothy Bo Stanton (argued), Trial Attorney; Sabatino F.
Leo, Senior Litigation Counsel; Office of Immigration
             ROGRIGUEZ TORNES V. GARLAND                     5

Litigation, Civil Division, United States Department of
Justice, Washington, D.C.; for Respondent.

Blaine Bookey, Karen Musalo, Neela Chakravartula, and
Anne Peterson, Center for Gender & Refugee Studies, U.C.
Hastings College of Law, San Francisco, California, for
Amicus Curiae Center for Gender & Refugee Studies.

Betsey Boutelle, DLA Piper LLP (US), San Diego,
California; Anthony Todaro, Jeffrey DeGroot, and Lianna
Bash, DLA Piper LLP (US), Seattle, Washington; for Amicus
Curiae National Immigrant Women’s Advocacy Project.


                         OPINION

GRABER, Circuit Judge:

     Petitioner Maria Luisa Rodriguez Tornes, a native and
citizen of Mexico, testified to a lifetime of severe abuse from
her mother, her estranged husband, and her partner for, in
their eyes, being insufficiently subservient to men. An
immigration judge (“IJ”) granted asylum, and alternatively
granted withholding of removal and protection under the
Convention Against Torture (“CAT”), in a detailed decision.
The Board of Immigration Appeals (“BIA”) reversed in part,
holding that Petitioner’s past persecution and fear of future
persecution lacked a nexus to a protected ground. Because
the record compels a contrary conclusion, we grant the
petition and remand for further proceedings.
6             ROGRIGUEZ TORNES V. GARLAND

       FACTUAL AND PROCEDURAL HISTORY

    Since the age of five, Petitioner has been told that men
will beat her if she does not submit. Her mother demanded
that she learn how to do housework, how to accept spousal
abuse, and how “to obey everything that [her] husband would
say.” She beat Petitioner with various objects almost daily,
in part to prepare her for future beatings from her husband.
Yet Petitioner came to believe that “there should be equality
in opinions[] and in worth” between men and women. She
became a teacher.

    Petitioner’s husband, Esteban Baron Mata, began a
regime of grueling abuse months after they married. When
he once wanted food at 1 a.m., for example, he awakened
Petitioner by sticking a lit cigarette into her arm and ordered
her to cook. She told him to do it himself; he grabbed her
hair and dragged her into the kitchen. Petitioner “had to do
it because [she] was his woman, [she] was his wife, and it
was [her] responsibility to serve him,” he said. On another
occasion, he burned Petitioner’s face with a cigarette because
she refused to leave her teaching job. He told her that she had
no right to work and that, as a man, it was his duty to provide.
“You think that because you studied, you can step on me,” he
said during one beating. “You’re not going to step on me.
I’m the man and you’re going to do what I say.” Petitioner
said that she did not report her husband’s abuse to the police
because doing so would have been futile. When a friend tried
to report her own husband, a police officer told her to stop
gossiping, return home, and do her “duties.”
                  ROGRIGUEZ TORNES V. GARLAND                                7

    Baron1 left Petitioner in 1993 when she was pregnant.
Her Catholic family prohibited divorce and required that she
live with them until Baron returned. Petitioner fled to the
United States. Years later, in phone calls and messages
through Facebook, Baron sought Petitioner’s location and
insisted that they reunite. After Petitioner changed her phone
number and deleted her account on Facebook, Baron visited
Petitioner’s daughter. He appeared aggressive and threatened
“revenge.” “His family also says that he is still a violent man
towards women and beats” his current girlfriend.

    Petitioner met Jorge Hernandez Fernandez in Phoenix,
Arizona. They moved in together. He, too, beat, raped,
burned, and strangled her. Petitioner’s assertions of female
independence and equality prompted his abuse. When
Petitioner declined to give Hernandez money so that she
could save for household expenses, he cut her with a broken
beer bottle and raped her. “If you’re not going to give me
money, give me sex,” he said. During another instance when
Petitioner declined sex, Hernandez responded that she had no
choice in the matter because she was his property. When she
spoke up in front of his friends in their home, he said that she
had to just “come in and not say anything.” He then punched
her so hard that she suffered a vaginal hemorrhage.

    The cycle of abuse occurred almost weekly. Hernandez
said that Petitioner, as a woman, was not allowed to have
opinions; Petitioner expressed opinions anyway; Hernandez
abused Petitioner. When Petitioner took a job in which she
would have to speak to men—despite Hernandez’s demand
that she not take such a job—he left bite marks and visible
signs of strangulation on her neck to show other men that she

    1
        The parties refer to Petitioner’s abusers by their first surnames.
8            ROGRIGUEZ TORNES V. GARLAND

“had an owner.” “What’s wrong with it? . . . You’re my
woman, and they need to know it,” he said. When she tried
to kick him out, he returned and raped her. He also dictated
her clothing. “I wasn’t allowed to have an opinion about . . .
anything,” Petitioner wrote in her declaration. “He couldn’t
stand that I, as the supposedly weaker sex, was the
breadwinner . . . .”

    Petitioner and Hernandez had three children, all of whom
are citizens of the United States. After several foiled
attempts, Petitioner escaped the relationship.

    In 2017, the government deported Hernandez to
Guatemala and Petitioner to Mexico. Hernandez called
Petitioner and her children, demanding to know where
Petitioner now lived. Because he lacks family in Guatemala,
Petitioner believes that Hernandez now lives in Mexico,
where he has family and can obtain residency. Fearing for
her safety, Petitioner returned to the United States. The
government initiated removal proceedings against Petitioner
in December 2017.

    The IJ found Petitioner credible and granted her asylum.
In the alternative, the IJ granted withholding of removal and
CAT protection. The IJ found that Petitioner’s feminist
political opinion was at least one central reason for her past
persecution by Baron and for her well-founded fear of future
persecution by Baron and Hernandez. The IJ also found that
Petitioner’s membership in a particular social group of
“Mexican females” was at least one central reason for her
past persecution by Baron and for her well-founded fear of
               ROGRIGUEZ TORNES V. GARLAND                             9

future persecution by Baron and Hernandez.2 Citing reams of
documentary evidence, the IJ found that if the Mexican
government did not condone violence against females, it at
least “demonstrated a complete helplessness” to protect
Petitioner.

    The BIA affirmed the grant of CAT protection but
reversed the grants of asylum and withholding of removal. It
tersely disposed of the IJ’s pages of factual findings. Citing
the Attorney General’s opinion in Matter of A-B-, 27 I. & N.
Dec. 316 (A.G. 2018) (“Matter of A-B- I”), the BIA held that
“the record lacks findings that [Petitioner’s] domestic
partners abused her for ‘reasons unrelated to their
relationship[s].’” Nevertheless, the BIA did not disturb the
IJ’s finding that Petitioner is credible. It also acknowledged
that Petitioner “suffered severe mental and physical abuse
from her mother, her ex-husband, and her former domestic
partner, including, but not limited to, repeated rapes, beatings,
burns, and verbal and mental abuse.” More broadly, the BIA
did “not disturb the [IJ]’s factual findings regarding the
‘pandemic’ of violence against females in that country or the
import of ‘culturally constructed’ and entrenched identity
roles.” The government did not challenge the IJ’s findings
that Petitioner (1) suffered past persecution and torture;
(2) has a political opinion; and (3) is a member of a
cognizable social group of Mexican females.



    2
       The IJ found that Petitioner’s feminist political opinion was “a
reason” for persecution by her mother and that her membership in a
particular social group of Mexican females was “at least one central
reason” for her mother’s persecution of her. But the IJ found that
Petitioner lacks a well-founded fear of future persecution by her mother.
Petitioner does not challenge that finding.
10           ROGRIGUEZ TORNES V. GARLAND

    In affirming CAT relief, the BIA held that the IJ did not
clearly err in finding that authorities acquiesced in
Petitioner’s torture and that it would be “unreasonable for her
to relocate within Mexico.” Petitioner timely petitions for
review, challenging the denial of asylum and withholding of
removal.3

                STANDARDS OF REVIEW

    “Where the BIA conducts its own review of the evidence
and law, rather than adopting the IJ’s decision, our review is
limited to the BIA’s decision, except to the extent the IJ’s
opinion is expressly adopted.” Rodriguez v. Holder, 683 F.3d
1164, 1169 (9th Cir. 2012) (internal quotation marks
omitted). We review de novo the BIA’s conclusions of law.
Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1059 (9th Cir.
2017) (en banc).

    We review for substantial evidence the agency’s factual
findings, “including whether an applicant was persecuted on
account of h[er] political opinion.” Regalado-Escobar v.
Holder, 717 F.3d 724, 726–27 (9th Cir. 2013). Those
findings are “conclusive unless any reasonable adjudicator
would be compelled to conclude to the contrary.” 8 U.S.C.
§ 1252(b)(4)(B).




    3
       Nothing in our opinion disturbs the agency’s grant of CAT
protection, which the government does not challenge.
             ROGRIGUEZ TORNES V. GARLAND                     11

                        DISCUSSION

   A. General Principles

    To be eligible for asylum, Petitioner must prove that she
is “unable or unwilling” to return to her country of origin
“because of persecution or a well-founded fear of persecution
on account of race, religion, nationality, membership in a
particular social group, or political opinion.” 8 U.S.C.
§§ 1101(a)(42)(A), 1158(b)(1)(B)(i). Thus, Petitioner has the
burden of establishing that (1) her treatment rises to the level
of persecution or that she has a well-founded fear of future
persecution; (2) the persecution was or would be on account
of one or more protected grounds; and (3) the persecution was
or would be committed by the government, or by forces that
the government was unable or unwilling to control.
Baghdasaryan v. Holder, 592 F.3d 1018, 1023 (9th Cir.
2010); Rodriguez-Rivera v. U.S. Dep’t of Immigr. &
Naturalization, 848 F.2d 998, 1005 (9th Cir. 1988) (per
curiam). To obtain withholding of removal, Petitioner must
show that her “life or freedom would be threatened in
[Mexico] because of [her] race, religion, nationality,
membership in a particular social group, or political opinion.”
8 U.S.C. § 1231(b)(3)(A). “Past persecution ‘triggers a
rebuttable presumption of a well-founded fear of future
persecution.’” Singh v. Whitaker, 914 F.3d 654, 659 (9th Cir.
2019) (citation omitted). At issue here is whether Petitioner
“establish[ed] a nexus between [the] mistreatment and a
protected ground.” Baghdasaryan, 592 F.3d at 1023.

   For asylum, Petitioner must show that a protected ground
“was or will be at least one central reason” for persecution.
8 U.S.C. § 1158(b)(1)(B)(i).
12           ROGRIGUEZ TORNES V. GARLAND

       A “central” reason is a reason of primary
       importance to the persecutors, one that is
       essential to their decision to act. In other
       words, a motive is a “central reason” if the
       persecutor would not have harmed the
       applicant if such motive did not exist.
       Likewise, a motive is a “central reason” if that
       motive, standing alone, would have led the
       persecutor to harm the applicant. As noted
       above, persecution may be caused by more
       than one central reason, and an asylum
       applicant need not prove which reason was
       dominant. Nevertheless, to demonstrate that
       a protected ground was “at least one central
       reason” for persecution, an applicant must
       prove that such ground was a cause of the
       persecutors’ acts.

Parussimova v. Mukasey, 555 F.3d 734, 741 (9th Cir. 2009)
(emphasis added) (internal citations omitted). A central
reason cannot be “incidental, tangential, superficial, or
subordinate to another reason for harm.” Id. (quoting In re J-
B-N- & S-M, 24 I. & N. Dec. 208, 214 (B.I.A. 2007)).

    That an unprotected ground, such as a personal dispute,
also constitutes a central reason for persecution does not bar
asylum. Bringas-Rodriguez, 850 F.3d at 1073. “[I]f a
retributory motive exists alongside a protected motive, an
applicant need show only that a protected ground is ‘one
central reason’ for his [or her] persecution.” Madrigal v.
Holder, 716 F.3d 499, 506 (9th Cir. 2013) (citation omitted).

   The Acting Attorney General recently agreed that our
nexus standard is the correct one. “To establish the necessary
                ROGRIGUEZ TORNES V. GARLAND                            13

nexus, the protected ground: (1) must be a but-for cause of
the wrongdoer’s act; and (2) must play more than a minor
role—in other words, it cannot be incidental or tangential to
another reason for the act.” Matter of A-B-, 28 I. & N. Dec.
199, 208 (A.G. 2021) (“Matter of A-B- II”). That test is
substantively indistinguishable from our own. Under
Parussimova, Petitioner must first show that “the persecutor
would not have harmed [her] if such motive did not exist,”
555 F.3d at 741, that is, but-for cause, see But-for Cause,
Black’s Law Dictionary (11th ed. 2019) (“The cause without
which the event could not have occurred.”). As discussed
above, Parussimova next requires Petitioner to show that her
protected ground was not “incidental, tangential, superficial,
or subordinate to another reason for harm.” 555 F.3d at 741
(citation omitted). In sum, Matter of A-B- II did not change
the standard for establishing nexus, at least in our circuit.4
The government’s motion to remand so that the BIA can
consider Matter of A-B- II’s effect on nexus is therefore
denied.

    B. Political Opinion

    Petitioner must establish two facts to show persecution on
account of her political opinion. Ahmed v. Keisler, 504 F.3d
1183, 1192 (9th Cir. 2007). First, she “must show that [s]he
held (or that h[er] persecutors believed that [s]he held) a
political opinion.” Id. (citing Navas v. I.N.S., 217 F.3d 646,
656 (9th Cir. 2000)). Second, she “must show that h[er]



    4
      And as we held recently, the Attorney General’s opinion in Matter
of A-B- I did not “endorse any sort of categorical” bar to asylum for those
fleeing domestic violence predicated on a protected ground.
Diaz-Reynoso v. Barr, 968 F.3d 1070, 1079 (9th Cir. 2020).
14             ROGRIGUEZ TORNES V. GARLAND

persecutors persecuted h[er] because of [that] political
opinion.” Id.

    We have held repeatedly that political opinions
“encompass[] more than electoral politics or formal political
ideology or action.” Id. Although “the mere presence of
some political element does not require the conclusion that
some maltreatment was on account of political opinion,”
Kozulin v. I.N.S., 218 F.3d 1112, 1116 (9th Cir. 2000),
applicants need not “espouse political theory,” Grava v.
I.N.S., 205 F.3d 1177, 1181 (9th Cir. 2000). Like the Third
Circuit, we have “little doubt that feminism qualifies as a
political opinion within the meaning of the relevant statutes.”
Fatin v. I.N.S., 12 F.3d 1233, 1242 (3d Cir. 1993).5

    Direct and indirect evidence can show that persecution
was on account of a political opinion. Singh v. Holder,
764 F.3d 1153, 1159 (9th Cir. 2014). “Testimony regarding
a persecutor’s statements serves as direct evidence that the
persecution was motivated by a political opinion . . . .” Id.
So long as the IJ finds that a petitioner is credible, that
testimony can come from the petitioner herself. Id. A short
temporal gap between a petitioner’s actual or imputed
assertion of a political opinion and her mistreatment provides
“indirect evidence of a nexus.” Khudaverdyan v. Holder,
778 F.3d 1101, 1107 (9th Cir. 2015).

    Here, substantial evidence does not support the BIA’s
conclusion that the record lacks evidence of a nexus between
Petitioner’s persecution and her political opinion. At the


     5
       We have held the same in a non-precedential disposition.
Moghaddam v. I.N.S., 95 F.3d 1158 (9th Cir. 1996) (unpublished) (citing
Fatin, 12 F.3d at 1242).
               ROGRIGUEZ TORNES V. GARLAND                           15

outset, it bears repeating that the BIA did not disturb the IJ’s
factual findings regarding Petitioner’s favorable credibility
and the severity of her mistreatment. Therefore, the only two
pertinent questions are those described above: (1) whether
Petitioner had an actual or imputed political opinion, and
(2) whether she was persecuted because of that political
opinion. Ahmed, 504 F.3d at 1192. We are compelled to
answer both questions in the affirmative.

    First, Petitioner has a feminist political opinion. The
government did not challenge that conclusion before the
agency. To the extent that the BIA determined otherwise,
Petitioner’s testimony, work habits, and insistence on
autonomy compel a contrary conclusion. Under our
precedents, it is no answer that Petitioner did not engage in
feminist “electoral” activities, Ahmed, 504 F.3d at 1192, or
“espouse political theory,” Grava, 205 F.3d at 1181.
Petitioner’s testimony that “there should be equality in
opinions[] and in worth” between the sexes suffices.

     Second, Petitioner was persecuted because of that
political opinion. The record contains episode after episode
of men stating, quite plainly, that they were beating, burning,
raping, and strangling her because she sought an equal perch
in the social hierarchy.6 Hernandez left bite and strangulation
marks on Petitioner after she took a job against his wishes, to
show other men that she “had an owner.” Petitioner’s


    6
       Petitioner’s expert witness, Professor Nancy Lemon, described
domestic abusers as generally harboring views that men should dominate
women and squelch female independence. That testimony corroborates
Petitioner’s experiences; her persecution occurred when she expressed a
contrary opinion, and her abusers expressly made the very points noted by
Professor Lemon.
16           ROGRIGUEZ TORNES V. GARLAND

husband, Baron, burned a cigarette into her face because she
refused to leave her job and, according to her husband,
acknowledge “that [he] and [Petitioner] were not equals.”
Petitioner was doing something wrong, Baron said, by
“providing money” when, “as a man, it was his duty to do
[that].” When he said that Petitioner “didn’t have th[e] right
to have that job,” Petitioner countered that she did. Baron
responded by hitting her.

    Indeed, some of the worst acts of violence came
“immediately after” Petitioner asserted her rights as a woman.
Khudaverdyan, 778 F.3d at 1107. After Petitioner said that
she was not obligated to have sex whenever Hernandez
wished, he said that “it was [her] obligation as a woman to
serve him when he wanted,” and he raped her. Similarly,
after Petitioner bought her own trailer with her wages and
attempted to prevent Hernandez’s entry onto her property,
Hernandez raped and strangled her so that she “would
understand that he wasn’t going to go anywhere.”

    The government’s argument that there is no evidence that
Baron and Hernandez were “aware” of Petitioner’s political
opinion thus lacks any rational basis. Petitioner does not
claim that she was persecuted for being a feminist merely
because she, a woman, was mistreated by men. Rather, she
claims that she was persecuted when those men mistreated
her because she expressly asserted to them her political
opinion that she was their equal.

    That some incidents of abuse may also have reflected a
dysfunctional relationship is beside the point.           See
Parussimova, 555 F.3d at 741 (holding that “persecution may
be caused by more than one central reason”). Petitioner need
not show that her political opinion—rather than interpersonal
              ROGRIGUEZ TORNES V. GARLAND                       17

dynamics—played the sole or predominant role in her abuse.
See id. (holding that “an asylum applicant need not prove
which reason [is] dominant”).

    Thus, the record compels the conclusion that Petitioner’s
political opinion is at least one central reason for her past
persecution and her presumptively well-founded fear of
future persecution. See Ahmed, 504 F.3d at 1197 (holding
that past persecution on account of a political opinion gives
rise to a presumption of a well-founded fear of future
persecution on account of that opinion). It then follows that
Petitioner’s political opinion is “a reason” for her persecution
for purposes of withholding of removal. See Barajas-Romero
v. Lynch, 846 F.3d 351, 359 (9th Cir. 2017) (“A person may
have ‘a reason’ to do something that is not his [or her]
‘central’ reason or even ‘one central reason.’”).

    C. Fear of Future Persecution

     Because the BIA determined that nexus is lacking, it
“f[ound] it [un]necessary to address the [government’s]
argument that [Petitioner] . . . did not have a well-founded
fear of future persecution.” Yet it then held that the IJ did not
err in granting CAT protection. To receive CAT protection,
Petitioner had to prove “that it is more likely than not that . . .
she will be tortured in the country of removal.” Parada v.
Sessions, 902 F.3d 901, 914 (9th Cir. 2018); 8 C.F.R.
§ 1208.16(c)(2).

    Thus, this petition presents a recognized exception to the
ordinary remand rule that we allow the BIA to decide issues
in the first instance. Singh, 764 F.3d at 1163 (citing I.N.S. v.
Ventura, 537 U.S. 12, 16 (2002) (per curiam)). Because
Petitioner “met the high burden of demonstrating that [s]he is
18            ROGRIGUEZ TORNES V. GARLAND

likely to be tortured, . . . [s]he necessarily meets the lower
burden for eligibility for asylum that [s]he has a well-founded
fear of future persecution.” Id. In other words, when the
agency grants CAT protection, it necessarily has decided that
there is a well-founded fear of future persecution. Fedunyak
v. Gonzales, 477 F.3d 1126, 1130 (9th Cir. 2007). Similarly,
Petitioner “has demonstrated the existence of a clear
probability of future persecution” for her withholding of
removal claim. Id. at 1131. “Having established a nexus
between h[er] persecution and . . . political opinion, and
having established a well-founded fear of future persecution,
a Ventura remand is unnecessary.” Singh, 764 F.3d at 1163.

     D. Inability or Unwillingness to Control Persecution

    The BIA did not discuss whether Petitioner fears
persecution “by the government, or by forces that the
government was unable or unwilling to control.”
Baghdasaryan, 592 F.3d at 1023. It did, however, affirm the
IJ’s finding that the Mexican government would acquiesce in
Petitioner’s torture. As with Petitioner’s fear of future
persecution, our precedents and the BIA’s own opinion show
that it necessarily decided that the government was unable or
unwilling to control Petitioner’s persecutors. “Public
officials acquiesce in torture if, ‘prior to the activity
constituting torture,’ the officials: (1) have awareness of the
activity (or consciously close their eyes to the fact it is going
on); and (2) breach their legal responsibility to intervene to
prevent the activity because they are unable or unwilling to
oppose it.” Garcia-Milian v. Holder, 755 F.3d 1026, 1034
(9th Cir. 2014) (emphasis added) (citation omitted); see also
Cole v. Holder, 659 F.3d 762, 771 (9th Cir. 2011) (holding
that “[a]cquiescence by government officials ‘requires only
that [they] were aware of the torture but remained willfully
              ROGRIGUEZ TORNES V. GARLAND                     19

blind to it, or simply stood by because of their inability or
unwillingness to oppose it’” (second alteration in original)
(emphasis added) (citation omitted)).

    Thus, on this record, the agency’s finding that the
government “would acquiesce” in Petitioner’s torture
necessarily includes the determination that the government
would be unable or unwilling to stop Petitioner’s future
persecution, a less severe form of mistreatment than torture.
See Guo v. Sessions, 897 F.3d 1208, 1217 (9th Cir. 2018)
(holding that the concept of torture is more severe than
persecution). That is especially so here, because the BIA
parroted the Acting Attorney General’s own standard for
persecution in concluding that the government showed
acquiescence by “routinely breach[ing] the duty to intervene
in these matters.” See Matter of A-B- II, 28 I. & N. Dec. at
204 (“The word ‘persecution’ therefore should be read to
require that the government in the home country has fallen so
far short of adequate protection as to have breached its basic
duty to protect its citizens . . . .” (emphasis added)).

    E. Ability to Relocate

    If the government proves that Petitioner “can reasonably
relocate internally to an area of safety,” then she is ineligible
for asylum. Singh, 914 F.3d at 659. In its analysis of asylum
and withholding of removal, the BIA stated that it was
unnecessary to address Petitioner’s “ability to relocate”
because it found nexus to be lacking. Once again, the BIA’s
holding with respect to Petitioner’s CAT claim necessarily
resolved that issue.

    For purposes of asylum and withholding of removal,
assessing Petitioner’s ability to relocate “consists of two
20              ROGRIGUEZ TORNES V. GARLAND

steps: (1) ‘whether [she] could relocate safely,’ and
(2) ‘whether it would be reasonable to require [her] to do
so.’” Id. (emphases added) (citation omitted). In resolving
Petitioner’s CAT claim, the BIA held that country conditions
“render it unreasonable for [Petitioner] to relocate within
Mexico.” Accordingly, the BIA necessarily decided that
Petitioner also could not relocate for purposes of asylum and
withholding of removal.7

    In sum, we hold that (1) we are compelled to conclude
that Petitioner established a nexus between her mistreatment
and political opinion and (2) the BIA necessarily concluded
that she carried her burden to prove the other elements of her
claims for asylum and withholding of removal.8 Petitioner is
thus eligible for asylum and entitled to withholding of
removal.




     7
      As we have noted before, Akosung v. Barr, 970 F.3d 1095, 1101
(9th Cir. 2020), the text of the regulation governing relocation under CAT,
8 C.F.R. § 1208.16(c)(3)(ii), lacks a requirement that the relocation be
reasonable, whereas the regulations governing relocation under asylum
and withholding of removal, id. §§ 1208.13(b)(1)(i)(B),
1208.16(b)(1)(i)(B), expressly require that the relocation be reasonable.
But, as in Akosung, “nothing turns on the distinction here” because the
BIA affirmatively found that relocation would be unreasonable, and
because “[t]he government [has] not suggest[ed] that the standards in the
two regulations are different.” 970 F.3d at 1101 (emphasis added). To the
contrary, in its brief to the BIA, the government lumped together the
relocation analysis for asylum, withholding of removal, and CAT
protection as a single issue.
     8
       Because Petitioner established persecution on account of her
political opinion, we need not decide whether she did so on account of her
membership in a particular social group of Mexican females.
              ROGRIGUEZ TORNES V. GARLAND                     21

    On remand, the Attorney General shall exercise his
discretion in determining whether to grant Petitioner asylum.
If he does not grant asylum, Petitioner shall receive
withholding of removal.

    PETITION GRANTED AND REMANDED. The panel
shall retain jurisdiction over any future petitions for review.



PAEZ, Circuit Judge, concurring:

    I join Judge Graber’s fine opinion in full. I write
separately on a point the court’s opinion does not address. In
rejecting Ms. Rodriguez Tornes’s political opinion claim, the
BIA suggests that the presence of a “personal relationship”
motivation for intimate partner violence implies that there
were no intersectional or additional bases for the violence Ms.
Rodriguez Tornes experienced. The court’s opinion
thoroughly documents the record evidence, which the BIA
ignored, demonstrating how Ms. Rodriguez Tornes was
targeted for violence by her domestic partners on account of
her feminist political opinion. The BIA, however, also
ignored extensive record evidence from expert witness Prof.
Nancy Lemon, a leading authority on domestic violence, that
directly rejects the BIA’s premise that domestic violence is
presumed to be motivated by nothing more than the private
dynamics of a “personal relationship.”

   In contrast to the BIA’s “personal relationship” view of
domestic violence,1 Prof. Lemon draws on more than three

    1
      The BIA cites Matter of A-B-, 27 I&N Dec. 316, 338–39 (A.G.
2018) as the basis for its assumption.
22           ROGRIGUEZ TORNES V. GARLAND

decades of research, writing, legal representation, and
lawmaking to explain that “the socially or culturally
constructed and defined identities, roles and responsibilities
that are assigned to women, as distinct from those assigned to
men, are the root of domestic violence.” She analyzes data
from the U.S. Department of Justice, Bureau of Justice
Statistics and studies from leading medical and social science
publications to highlight “compelling evidence that
heterosexual domestic violence is, in significant part,
motivated by bias against women and the belief that men are
entitled to beat and control women.” Prof. Lemon
summarizes cross-cultural studies within the United States
and internationally that demonstrate “a correlation between
patriarchal norms that support male dominance and violence
against women by intimate partners.”

    In her report, which the IJ referenced in her decision,
Prof. Lemon provides a lengthy examination of social science
research exploring how particular behaviors exhibited by
male abusers—including emotional abuse, sexual abuse,
marital rape, economic abuse, blaming, guilt and using
children—are each tied to social belief systems that “men are
entitled to dominate and control women because the male sex
is considered superior” and operate to “exploit the traditional
socially constructed roles, identities, duties and status of
women in intimate relationships.” In describing the legal,
social, cultural, and political structures that lay the
foundations for intimate partner violence, Prof. Lemon
explains that “domestic violence is not typically caused by
behaviors unique to the victim or by inter-personal dynamics
unique to the relationship between the abuser and the
abused. . . . Rather, heterosexual male batterers have certain
expectations of intimate relationships with regard to which
partner will control the relationship and how control will be
                ROGRIGUEZ TORNES V. GARLAND                             23

exercised. These expectations are premised on a dogmatic
adherence to male privilege and rigid, distinct, and unequal
roles for women and men.”

    The record evidence of Prof. Lemon’s rigorous expert
analysis undermines the BIA’s unsubstantiated premise that,
unless otherwise shown, domestic violence is a purely private
matter. The BIA makes no mention of the record evidence of
Prof. Lemon’s expert analysis, let alone the decades of
publicly available social science research and public policy
that all reject the BIA’s outdated view of domestic violence
as a quirk within a “personal relationship.”2 Thus, the BIA’s
assertion that domestic violence is presumptively a private
matter is not supported by substantial evidence.



    2
      See e.g., Nina Rabin, At the Border Between Public and Private:
U.S. Immigration Policy for Victims of Domestic Violence, 7 Law &
Ethics Hum. Rts. 109, 111–12 (2013) (“Fifty years ago, domestic violence
was widely understood to be a private matter, and the extent to which it
was appropriate for the state to intervene was highly contested. Now,
domestic violence shelters, state laws and policies specific to the
prosecution of domestic violence crimes, and significant state and federal
government support for efforts to eradicate domestic violence are all
commonplace. Crucial to bringing about this shift in the state’s role vis-à-
vis domestic violence victims has been the acknowledgment of the
structural roots of domestic violence. When conceived of as a problem
tied to gender subordination and pervasive inequality rather than
interpersonal conflict, the violence at issue demands a state response.”);
Violence Against Women: Victims of the System, 102d Cong., 63 (1991);
Elizabeth M. Schneider, The Violence of Privacy, 23 Conn. L. Rev. 973
(1991); Reva B. Siegel, “The Rule of Love”: Wife Beating As Prerogative
and Privacy, 105 Yale L.J. 2117 (1996); Leslye E. Orloff & Janice v.
Kaguyutan, Offering A Helping Hand: Legal Protections for Battered
Immigrant Women: A History of Legislative Responses, 10 Am. U. J.
Gender Soc. Pol’y & L. 95 (2001); see generally Am. Br. of the National
Immigrant Women’s Advocacy Project.